1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3    ANTHONY ZAMORA,                                       Case No. 3:19-cv-00015-MMD-WGC
4                                             Plaintiff,                  ORDER
5            v.
6    HENSEN et al.,
7                                         Defendants.
8
9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma

11   pauperis. (ECF No. 4.) Based on the financial information provided, the Court finds that

12   Plaintiff is unable to prepay the full filing fee in this matter.

13          The Court entered a screening order on Plaintiff’s complaint on November 18,

14   2019. (ECF No. 5.) The screening order dismissed all of the Defendants except for

15   Hensen from this action, stayed the case for 90 days, and instructed the Attorney

16   General’s Office to inform the Court as to whether it would make a limited appearance for

17   the purpose of settlement. (Id.) The Attorney General’s Office indicated that Hensen 1 is

18   no longer a state employee and that it could not appear on his behalf unless Hensen

19   requested in writing that it do so. (ECF No. 7.) The Court ordered the Attorney General’s

20   Office to file Hensen’s last known address under seal, which the Attorney General’s Office

21   has now done. (ECF Nos. 8, 9.)

22          For the foregoing reasons, IT IS ORDERED that:

23          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 4) is

24   GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

25   the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

26   U.S.C. § 1915(b)(2).

27
28   1The complaint refers to “Senior Officer Hensen” (ECF No. 5 at 1), but the Attorney
     General’s Office identifies the Defendant as Daniel Hensen (ECF No. 7 at 1).
1
           2.     The movant herein is permitted to maintain this action to conclusion without
2
     the necessity of prepayment of any additional fees or costs or the giving of security
3
     therefor. This order granting leave to proceed in forma pauperis shall not extend to the
4
     issuance and/or service of subpoenas at government expense.
5
           3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections
6
     shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the
7
     preceding month’s deposits to Plaintiff’s account (Anthony Zamora, #1189380), in the
8
     months that the account exceeds $10.00, until the full $350.00 filing fee has been paid
9
     for this action. The Clerk of the Court shall SEND a copy of this order to the Finance
10
     Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order
11
     to the attention of the Chief of Inmate Services for the Nevada Department of Corrections,
12
     P.O. Box 7011, Carson City, NV 89702.
13
           4.     The Clerk of Court will issue a summons for Defendant Daniel Hensen,
14
     and deliver the same, to the U.S. Marshal for service. The Clerk also will send sufficient
15
     copies of the complaint (ECF No. 6) and this order to the U.S. Marshal for service on
16
     Defendant Hensen.
17
           5.     The Clerk will send to Plaintiff one (1) USM-285 form. Plaintiff will have
18
     thirty (30) days within which to furnish to the U.S. Marshal the required USM-285 form
19
     with relevant information as to Hensen. Plaintiff should indicate on the form that Hensen’s
20
     last known address is filed under seal in ECF No. 9 in this action, Case No. 3:19-cv-
21
     00015-MMD-WGC.
22
           6.     Within twenty (20) days after receiving from the U.S. Marshal a copy of the
23
     USM-285 form showing whether service has been accomplished, Plaintiff must file a
24
     notice with the Court identifying which Defendant(s) were served and which were not
25
     served, if any.   If Plaintiff wishes to have service again attempted on an unserved
26
     Defendant(s), then a motion must be filed with the Court identifying the unserved
27
     Defendant(s) and specifying a more detailed name and/or address for said Defendant(s),
28

                                                -2-
1
     or whether some other manner of service should be attempted.
2
            7.     Plaintiff will serve upon Defendants or, if appearance has been entered by
3
     counsel, upon the attorney(s), a copy of every pleading, motion or other document
4
     submitted for consideration by the Court. Plaintiff will include with the original paper
5
     submitted for filing a certificate stating the date that a true and correct copy of the
6
     document was mailed to the Defendants or counsel for the Defendants. The Court may
7
     disregard any paper received by a district judge or magistrate judge which has not been
8
     filed with the clerk, and any paper received by a district judge, magistrate judge or the
9
     clerk which fails to include a certificate of service.
10
            8.     This case is no longer stayed.
11
12          DATED THIS 15th
                       ___ day of January 2020.
13
14                                               UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -3-
